Citation Nr: 1231212	
Decision Date: 09/11/12    Archive Date: 09/19/12

DOCKET NO.  09-41 084 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to a disability evaluation in excess of 10 percent for service-connected hypertension.  


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel

INTRODUCTION

The Veteran had active service from November 1988 to November 1992. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire. 

In August 2011, the Veteran provided testimony at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In July 2011, the Veteran was contact by the RO and informed that his attorney was serving on active duty overseas and no longer representing him regarding the aforementioned claim. The Veteran indicated that he was aware of the situation and would be representing himself from this point forward.

The Board previously remanded this matter in November 2011.  However, as there has not been substantial compliance with the remand directives, the appeal must be remanded again.  Stegall v. West, 11 Vet. App. 268 (1998).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

When the Board last reviewed the claim, it noted that VA outpatient treatment records for the period of July 2007 to the present needed to be obtained.  In a December 2011 letter to the Veteran, the RO indicated that it had received copies of such records from Manchester VA Medical Center (VAMC).  The records, however, were not listed as evidence, nor were they discussed in the reasons and bases section of the July 2012 supplemental statement of the case (SSOC).  In addition, such records are not contained in the claims file, nor are they located on Virtual VA.      

Accordingly, under 38 C.F.R. § 3.159(c)(1) VA has a duty to assist claimants in obtaining evidence pertinent to their claims.  Therefore, based upon the above, VA must attempt to obtain the aforementioned VA outpatient treatment records.  See 38 C.F.R. § 3.159 (c)(2); Bell v. Derwinski, 2 Vet.App. 611 (1992).  

As there has not been substantial compliance with the remand directives, the appeal must be remanded again.  Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  Take all appropriate action necessary to obtain and associate with the claims file all treatment records from the VAMC at Manchester, New Hampshire from July 2007 to present.

The claims folder must document the efforts made to obtain these records along with any negative responses.  If the records cannot be obtained, a letter must be sent to the Veteran informing him of this fact.  

2.  Thereafter, readjudicate the Veteran's claim, with application of all appropriate laws and regulations, including consideration of any additional information obtained as a result of this remand.  If the decision with respect to the claim remains adverse to the Veteran, he must be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


